Title: To Benjamin Franklin from Peter Boillat et al., 15 March 1783
From: Boillat, Peter
To: Franklin, Benjamin


Very Honourable Dr Franklin, at the Court of FranceSt Malos the 15th March 1783
  
I Peter Boillat, Represents to your excellency the Circumstance in which I find myself with four Other Americans, I was Capt and have Served with honour during the War, in the Service of Congress, where I have been Severely Wounded, I have Served ever with Zeal my Country, And took the Command of the Privateer Called the Lawrens of Twelve Guns, I was taken by a King’s Sloop of War Called the Germaine, on Our Coast of America, and was plundered entirely, plundered of all my Effects and put in Prison on board the Old Jersey, from whence I made my escape on board a french Transport which brought me to St Malos about Three Months and a half ago, without money or Cloathing, here I found a poor Irish man married in the Country who Gave me Boarding and lodging to this day, without finding a passage to return home, with four American Seamen which are here in the same Situation with me, One of which was Severely Wounded By a musket Ball in his Right Legg. I hope that your Excellency would be so kind as Allow us Forty Guineas to pay Our Debts and for Cloathing.
We pray your Excellency also, would send us an Order to be recieved on board the Ship Pacifique, which is bound to Boston, to put in at Cadis. We will ever Owe to your Excellency the most Sensible Acknowledgements, for having deliver’d us from the Distress which the fortune of War has brought us to
Peter Boillat.John RussellLevy SmithSamuel NapNathaniel Trundy
Very Honourable Dr Franklin
 
Notation: Boillat 15 March 1783
